DENY; and Opinion Filed March 20, 2013.




                                           SIn The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00364-CV

                           IN RE TERRENCE M. GORE, Relator

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF1212707

                               MEMORANDUM OPINION
                         Before Justices O'Neill, Lang-Miers, and Evans
                                 Opinion by Justice Lang-Miers
       Relator contends the trial judge erred in severing his divorce proceeding from his SAPCR

and in granting temporary orders without proper notice. The facts and issues are well known to

the parties, so we need not recount them herein. Based on the record before us, we conclude

relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker

v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY

relator’s petition for writ of mandamus.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


130364F.P05